Title: To George Washington from Duportail, 16 June 1784
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



dear general
[16 June 1784]

I thank you for the kind letter you have honored me with by Count de laval —I wish I Could Carry you the answer my self and accompany the marquis, but I am detained here—however I do not renounce to the pleasure of seeing your Exellency again and my american friends, even if we are not happy enough to receive you here—in two or three years I intend to pay a visit to america.
I am Really sorry to hear that they go so slow in establishing a good interior administration. but the good sense of the americans is so well known to me that I have no doubt of their doing it sooner or later. I will see it with great satisfaction. having so great esteem and attachment for them I Cannot but wish to see them deserve the Regard and friendship of the world—Chr de la luzerne wrote to me that he had some hopes of having your Company in his journey to niagara. it is a new Regret for me.
I do not hazard, dear general, to say you any thing of what draws the public attention here either in politic or phisic ⟨as⟩ balloons, magnetism. the marquis will give you a better account of it than I Can do. so permit me to end this with the assurances of the true respect and sincere attachment with w[hic]h I have the honour to be your Exellency’s the most humble and obedient servant

Duportail


permit me to present my best Respect to Mrs Washington.

